Citation Nr: 1448463	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-44 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In September 2011 the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

When the case was previously before the Board in February 2012 it was remanded for additional development.

In a November 2012 letter the Veteran was informed that the Veterans Law Judge who conducted his September 2011 hearing was no longer employed at the Board.  He was given the opportunity to request another hearing with another Veterans Law Judge.  He requested such a hearing and in February 2013 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it is the result of exposure to loud noise during active service. 

As noted in the February 2012 remand, the Veteran underwent a VA examination in August 2010.  The August 2010 VA examination report reflects an opinion that it is less likely as not that the Veteran's hearing loss is related to military noise exposure.  The examiner reasoned that although the whisper voice tests throughout military service were neither ear nor frequency specific, all results were within normal limits.  The examiner indicated that the Veteran had reported military and occupational noise exposure with hearing protection, but some recreational noise exposure, such as to chainsaws, without hearing protection.

Importantly, as noted in the February 2012 remand, at his September 2011 Board hearing, the Veteran reported that he worked as an engineman while in service, and was exposed to gunfire noise, without hearing protection.  Indeed, his DD Form 214 confirms that his military occupational specialty was as an engineman.  As such, the examiner relied on an inaccurate factual basis where his reasoning indicated that the Veteran's military noise exposure was incurred with hearing protection.

The February 2012 remand directed that the claims file should be forwarded to the August 2010 VA examiner in order to obtain a new medical opinion regarding the etiology of the Veteran's hearing loss, which takes into account the Veteran's in-service noise exposure without hearing protection.

In March 2012 the VA examiner who conducted the August 2010 examination provided a medical opinion.  The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale listed is that several whisper tests were located which all showed normal test results.  The Veteran was also evaluated on October 13, 1968 for problems with the left tympanic membrane.  The examiner reasoned that although the whisper test is neither ear nor frequency specific, and may miss a mild hearing loss, the Veteran's hearing was normal (via whisper test) at enlistment and discharge.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Initially, the Board notes that the February 2012 remand specifically instructed the VA examiner to consider the Veteran's in-service noise exposure (being an engineman and through gun fire) without hearing protection.  The March 2012 examination report does not include any discussion whatsoever about the Veteran's in-service noise exposure.  Therefore, the AOJ did not accomplish the objectives set forth in the February 2012 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Additionally, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

In this case, the VA examiner found that the Veteran's hearing loss was not at least as likely as not related to noise exposure during service because the Veteran's hearing was normal at service separation.  As noted above, the law does not necessarily require that hearing loss manifest in service or at any specified time thereafter.  It would have been helpful if the examiner brought their expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

As such, a remand is required in order to return the claims file to, to include a copy of this remand, to the August 2010/March 2012 VA examiner, if available, for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the examiner who conducted the August 2010 VA audio examination and provided the March 2012 addendum opinion, if the examiner is available.  The examiner must review the claims file and provide an opinion on the following: 

Regardless of the lack of any bilateral hearing loss shown at service separation, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)? 

The examiner must discuss the Veteran's in-service noise exposure as an engineman and exposure to gunfire without hearing protection.

The examiner must provide a rationale for the opinion(s) expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so. 

In rendering the above opinion(s), the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the August 2010/March 2012 VA examiner is not available, another qualified examiner should be requested to provide the above opinion(s).  Should another VA examination be necessary in order to accomplish that, one should be scheduled.
 
2.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014). If another VA examination is scheduled, a copy of the notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



